No. 12140

          I N THE SUPREME COURT OF THE STATE O M N A A
                                              F OTN

                                          1973



BILL AND F Y HAYNES,
          A

                            P l a i n t i f f s and A p p e l l a n t s ,



COUNTY O MISSOUWl e t a l . ,
        F

                            Defendants and Respondents.



Appeal from:        D i s t r i c t Court o f t h e F o u r t h J u d i c i a l D i s t r i c t ,
                    Honorable J a c k L. Green, Judge p r e s i d i n g .

Counsel o f Record:

       For Appellants :

            C h r i s t i a n , McCurdy, Ingraham and Wold, P o l s o n , Montana
            Douglas J . Wold a r g u e d , P o l s o n , Montana
            S t a n l e y M. Doyle, Polson, Montana
       For Respondents:

             Garnaas, H a l l and R i l e y , M i s s o u l a , Montana
             J. Robert R i l e y a r g u e d , Missoula , Montana
             G a r l i n g t o n , Lohn and Robinson, M i s s o u l a , Montana
             Sherman V. Lohn a r g u e d , M i s s o u l a , Montana
             Robert L. Deschamps, 111 a r g u e d , County A t t o r n e y , M i s s o u l a ,
              Montana
  .,



                                                          Submitted:          September 1 3 , 1973

                                                              Decided
                                                                            'B)rElo m
Filed :   D E C I ~ ~
M. J u s t i c e Frank I. Haswell d e l i v e r e d t h e Opinion of t h e Court,
 r

           P l a i n t i f f s secured a j u r y v e r d i c t i n t h e amount of $80,650
f o r t h e l o s s of two h o r s e s i n a f i r e a t t h e Missoula County f a i r -
grounds i n August 1967, and judgment was e n t e r e d thereon.                          Sub-
s e q u e n t l y t h e d i s t r i c t c o u r t of Missoula County, t h e Honorable
J a c k L. Green, d i s t r i c t judge, g r a n t e d defendants Missoula County
and i t s F a i r Board a new t r i a l .             From t h e o r d e r g r a n t i n g defendants
a new t r i a l , p l a i n t i f f s a p p e a l .
           P l a i n t i f f s a r e B i l l and Fay Haynes, t h e owners of two
r e g i s t e r e d q u a r t e r h o r s e s destroyed i n t h e f i r e and American
Livestock Insurance Company, a m a t e r i a l damage c a r r i e r .                  American
paid t h e Hayneses $5,000 f o r t h e l o s s of one of t h e two h o r s e s
involved and became subrogated t o t h e Hayneses' claims a g a i n s t
defendants t o t h e e x t e n t of such payment.                  Defendants a r e Missoula
County and i t s F a i r Board, t h e o p e r a t o r s of t h e Western Montana
Fair.      The f a i r g r o u n d s b     e t h e f i r e occurred a r e owned by Mis-
s o u l a County and l o c a t e d w i t h i n t h e Missoula c i t y l i m i t s .
           A g e n e r a l f a c t u a l background of t h i s a c t i o n i s n e c e s s a r y
f o r a n understanding of t h e i s s u e s involved i n t h i s a p p e a l .
           Defendant Missoula County F a i r Board has operated t h e Western
Montana F a i r a s a g e n t of Missoula County f o r a number of y e a r s .
I n 1967 t h e f a i r was h e l d August 23 through August 26.
           Sometime p r i o r t o t h e f a i r d a t e , t h e Board s e n t by mail
t o p r o s p e c t i v e e x h i b i t o r s a l e t t e r , a premium book, and an e n t r y
blank c o n t a i n i n g a g e n e r a l r e l e a s e .   The Hayneses completed t h e
e n t r y blank and M r s . Haynes signed t h e g e n e r a l r e l e a s e form and
r e t u r n e d t h e form t o t h e F a i r Board.          The premium book a l s o con-
t a i n e d a g e n e r a l r e l e a s e c l a u s e purporting t o r e l e a s e t h e Missoula
County F a i r Board from l i a b i l i t y f o r l o s s o r damage t o e x h i b i t s .
The Hayneses had e x h i b i t e d h o r s e s a t t h e Missoula County f a i r i n
previous y e a r s , and i n 1967 they e x h i b i t e d two horses---Jule                   Bar,
a s t a l l i o n , and h i s y e a r l i n g son, J u l e ' s Dandy.       Both were r e g i s t e r e d
quarter horses.            The ~ a y n e s e s 'h o r s e s were assigned s t a l l space

i n barn number two and pursuant t o t h e premium book r e g u l a t i o n s
t h e f e e d i n g , w a t e r i n g and grooming was l e f t t o t h e e x h i b i t o r .
           One of t h e ~ a y n e s e s 'h o r s e s was e n t e r e d i n t h e h a l t e r
c l a s s e s and t h e b a r r e l r a c i n g event.        B i l l Haynes had been h i r e d
by t h e F a i r Board t o work a s arena d i r e c t o r f o r t h e 1967 f a i r .
The t a s k s of arena d i r e c t o r r e q u i r e d t h e u s e of a s a d d l e h o r s e .
           A t approximately 4:00 a.m.                 t h e morning of August 24, 1967,
a f i r e o f unknown causes e r u p t e d i n barn number two which r e s u l t e d
i n t h e d e a t h of b o t h t h e ~ a y n e s e s 'h o r s e s .
           Hayneses f i l e d s u i t a g a i n s t defendants on October 24, 1967,
t o r e c o v e r damages f o r t h e l o s s of t h e i r two q u a r t e r h o r s e s , J u l e
Bar and ~ u l e ' sDandy.            Considerable time e l a p s e d and two s u b s t i t u -
t i o n s of judges occurred b e f o r e t r i a l .             During t h a t time, t h e
American Livestock I n s u r a n c e Company, m a t e r i a l damage c a r r i e r on
one of t h e h o r s e s , was added a s p a r t y p l a i n t i f f .           This i n s u r e r had
paid t h e Hayneses $5,000, t h e f a c e of t h e p o l i c y , f o r t h e l o s s of
one of t h e two h o r s e s .
           A complex and extended j u r y t r i a l began i n t h e d i s t r i c t
c o u r t of Missoula County i n May 1971, b e f o r e Judge J a c k L. Green.
O n May 27, 1971, t h e j u r y r e t u r n e d a g e n e r a l v e r d i c t f o r p l a i n -

t i f f s and awarded damages i n t h e amount of $80,650; $1,000 of
which was f o r t h e l o s s of t h e h o r s e J u l e ' s Dandy and t h e remainder
f o r t h e l o s s of t h e h o r s e J u l e Bar.         The j u r y a l s o r e t u r n e d a
s p e c i a l i n t e r r o g a t o r y i n which i t found t h a t t h e c a r e , custody and
c o n t r o l of t h e two h o r s e s was i n t h e Missoula County F a i r Board.
A f l u r r y of p o s t - t r i a l a c t i v i t y occurred, culminating i n t h e

g r a n t i n g of d e f e n d a n t s ' amended motion f o r a new t r i a l on June 18,
1971.      From t h e o r d e r g r a n t i n g defendants a new t r i a l , p l a i n t i f f s
appeal.
           The b a s i c t h e o r y of p l a i n t i f f s ' c a s e was t h a t defendants
breached t h e i r duty of o r d i n a r y c a r e owing t o p l a i n t i f f s , thereby
r e n d e r i n g them n e g l i g e n t ; t h a t such n e g l i g e n c e on d e f e n d a n t s ' p a r t
was t h e proximate cause of t h e d e s t r u c t i o n of p l a i n t i f f s ' h o r s e s
and t h e r e s u l t i n g monetary damages r e p r e s e n t e d t h e v a l u e of t h e
two h o r s e s a t t h e time of l o s s .         S p e c i f i c a c t s of n e g l i g e n c e
a l l e g e d covered b o t h a c t s of commission and omission on t h e p a r t
of defendants and involved t h e hazardous c o n d i t i o n of t h e b u i l d i n g ,
a f i r e w o r k s d i s p l a y and f a i l u r e t o provide adequate f i r e p r o t e c -
tion.
          Evidence a t t h e t r i a l d i s c l o s e s many c o n f l i c t s .          Principal
c o n f l i c t s involved t h e c a u s e of t h e f i r e ; i n whose c a r e , custody
and c o n t r o l t h e h o r s e s were a t t h e time of l o s s ; and t h e v a l u e
of t h e h o r s e s a t t h e time of l o s s .
          O t h e evening of August 23, 1967, Rich Company, a f i r e -
           n
works d i s p l a y company under c o n t r a c t t o t h e F a i r Board, exploded
fireworks.         S e v e r a l w i t n e s s e s t e s t i f i e d concerning s m a l l g r a s s
f i r e s which were i g n i t e d by t h e f i r e w o r k s .       P l a i n t i f f s ' witness,
Meredith E. F i t e , t h e Missoula F i r e Marshal, t e s t i f i e d t h a t i n h i s
opinion "the probable cause of t h i s f i r e would have been t h e
fireworks."         M r . F i t e s t a t e d t h a t d u r i n g t h e testimony of t h e
p l a i n t i f f s ' o t h e r w i t n e s s e s he had formed t h e opinion t h e f i r e
had s t a r t e d i n t h e sawdust accumulated o u t s i d e t h e b u i l d i n g , had
slowly burned under t h e s i l l , and e r u p t e d i n s i d e t h e b u i l d i n g a t
4 : 0 0 a.m.
          ~ e f e n d a n t s 'w i t n e s s , Thor Fladwed, a p r o f e s s i o n a l f i r e i n -
v e s t i g a t o r w i t h experience i n i n s u r a n c e c a s e s , t e s t i f i e d t h a t he
had performed t e s t s on m a t e r i a l samples taken from barn number
one and from t h e f i r e a r e a .          He s t a t e d t h a t i n h i s opinion t h e
c h a i n of c a u s a t i o n s t a t e d by M r . F i t e was p r a c t i c a l l y impossible.
          One w i t n e s s f o r defendants s t a t e d t h a t he saw a b r i g h t b l u e
f l a s h on t h e morning of t h e f i r e which could have been a n e l e c t r i -
c a l f a i l u r e , b u t p l a i n t i f f s produced a Montana Power Company em-
ployee who t e s t i f i e d t h e r e had been no transformer power s u r g e o r
s i m i l a r malfunction t h e n i g h t of t h e f i r e .
           Witnesses f o r t h e defendants a l s o suggested t h e p o s s i b i l i t y
of a r s o n , a c c i d e n t , o r a nearby t r a s h b a r r e l a s p o s s i b l e causes
of t h e f i r e .     p l a i n t i f f s ' e x p e r t F i t e s t a t e d he had r u l e d o u t
t h e s e v a r i o u s p o s s i b l e c a u s e s of t h e f i r e .
           The F a i r Board k e p t no f i r e t r u c k s w i t h i n t h e premises of
the fairgrounds.              Three n i g h t watchmen were on duty i n t h e f a i r -
grounds on t h e n i g h t of t h e f i r e .             A t about 4:00 a.m. watchman
Cassidy observed smoke coming from barn number two.                                   He and
watchman Cambridge went t o barn number two and commenced r e l e a s i n g
h o r s e s from t h e i r s t a l l s .     Watchman Brennan c a l l e d t h e c i t y f i r e
department.           Persons who were s l e e p i n g i n campers and t r a i l e r s
a d j a c e n t t o barn number two awoke and took p a r t i n a t t e m p t i n g
t o r e l e a s e h o r s e s from t h e barn.           Some h o r s e s had been padlocked
in their stalls.              The f i r e swept through t h e b a r n very r a p i d l y and
s e v e r a l h o r s e s , i n c l u d i n g t h o s e owned by t h e Hayneses were k i l l e d i n
the f i r e .     The Hayneses were n o t on t h e f a i r g r o u n d s t h e n i g h t
of t h e f i r e .
           p l a i n t i f f s ' f i v e w i t n e s s e s who t e s t i f i e d a s t o t h e market
v a l u e of t h e h o r s e J u l e Bar v a r i e d i n t h e i r opinions between
$30,000 and $105,000.                 P l a i n t i f f B i l l Haynes t e s t i f i e d t h e v a l u e
of t h e h o r s e ~ u l e ' sDandy was $1,000.                  A defense v a l u e w i t n e s s
valued J u l e Bar a t $7,500.                 The j u r y r e t u r n e d a v e r d i c t awarding
damages of $79,650 f o r t h e l o s s of J u l e Bar, and $1,000 f o r t h e
l o s s of J u l e ' s Dandy.
           Following e n t r y of judgment f o r p l a i n t i f f s , t h e t r i a l c o u r t
g r a n t e d an amended motion f o r a new t r i a l f i l e d by defendants.
The amended motion l i s t e d s i x of t h e e i g h t s t a t u t o r y grounds
provided i n s e c t i o n 93-5603, R.C.M.                  1947, upon which a new t r i a l
may be g r a n t e d :
            (1)      I r r e g u l a r i t y i n t h e proceedings and abuse of d i s c r e t i o n
by t h e t r i a l c o u r t which prevented defendants from having a f a i r
trial.
            (2)      Accident o r s u r p r i s e which could n o t be guarded a g a i n s t .
           (3)    Excessive damages given under t h e i n f l u e n c e of passion
o r prejudice.

           (4)    I n s u f f i c i e n c y of t h e evidence t o j u s t i f y t h e v e r d i c t .
           (5)    E r r o r a t law o c c u r r i n g a t t r i a l .
           (6)    Misconduct of t h e j u r y .
          The t r i a l c o u r t ' s o r d e r g r a n t i n g t h e amended motion was
g e n e r a l and d i d n o t s p e c i f y on which of t h e s e enumerated grounds
t h e new t r i a l was g r a n t e d .
          On a p p e a l t h i s Court rendered an opinion on May 31, 1973,
a f f i r m i n g t h e t r i a l c o u r t ' s o r d e r g r a n t i n g defendants a new t r i a l
which was subsequently withdrawn and a r e h e a r i n g g r a n t e d .                     The
p r e s e n t opinion follows.
          The underlying i s s u e i n t h i s a p p e a l i s whether t h e t r i a l
c o u r t abused i t s d i s c r e t i o n i n g r a n t i n g d e f e n d a n t s ' amended motion
f o r a new t r i a l .
          A t t h e o u t s e t we observe t h a t t h e g r a n t i n g of a new t r i a l
i s w i t h i n t h e sound d i s c r e t i o n of t h e t r i a l c o u r t and i t s o r d e r
g r a n t i n g a new t r i a l w i l l be r e v e r s e d only f o r manifest abuse of
that discretion.           Garrison v. Trowbridge, 119 Mont. 505, 177 P.2d
464; Maki v. Murray H o s p i t a l , 91 Mont. 251, 7 P.2d 228.                           An o r d e r ,
g e n e r a l i n i t s terms, g r a n t i n g a new t r i a l w i l l be upheld i f i t
can b e s u s t a i n e d on any ground s t a t e d i n t h e motion t h e r e f o r .
Tigh v. College Park R e a l t y Co., 149 Mont. 358, 427 P.2d 57.
          The f i r s t ground enumerated i n d e f e n d a n t s ' motion f o r a
new t r i a l i s i r r e g u l a r i t y of t h e proceedings a n d a b u s e o f d i s c r e t i o n
by t h e t r i a l c o u r t whereby defendants were prevented from having
a fair trial.          Defendants contend t h e d i s t r i c t c o u r t ' s p r e t r i a l
o r d e r suppressing p l a i n t i f f s ' g e n e r a l r e l e a s e i n t h e Western
Montana F a i r e n t r y blank i s r e v e r s i b l e e r r o r .      S p e c i f i c a l l y de-
f e n d a n t s argue t h a t t h i s r e l e a s e i s a v a l i d and e n f o r c e a b l e con-
t r a c t a b s o l v i n g defendants from l i a b i l i t y .
          The r e l e a s e a t t h e bottom of t h e e n t r y blank provided:
            It
             I hereby release t h e Missoula County F a i r Board
           from any l i a b i l i t y by l o s s , damage o r i n j u r y t o
           l i v e s t o c k o r o t h e r pro e r t Y 9 w h i l e s a i d p r o p e r t y
           i s on t h e Fairgrounds. R
           According t o t h e d e p o s i t i o n of p l a i n t i f f Fay Haynes, s h e
signed t h e e n t r y blank f o r both p l a i n t i f f s and was a u t h o r i z e d t o
do so.           P r i o r t o t r i a l , t h e d i s t r i c t c o u r t f i r s t denied p l a i n t i f f s '
motion t o suppress t h e r e l e a s e , b u t subsequently g r a n t e d t h e motion
and suppressed t h e r e l e a s e .
           W hold t h e d i s t r i c t c o u r t was c o r r e c t i n s u p p r e s s i n g t h e
            e
r e l e a s e . I n our view t h e r e l e a s e i s i l l e g a l and unenforceable
because i t i s c o n t r a r y t o t h e p u b l i c p o l i c y of t h i s s t a t e and
against the public i n t e r e s t .
           I n i t i a l l y we n o t e t h e g e n e r a l p r o p o s i t i o n t h a t even though
a p a r t i c u l a r e x c u l p a t o r y agreement i s n o t i n v a l i d a t e d by s t a t u t e ,
i t s enforcement may b e c o n t r a r y t o p u b l i c p o l i c y o r t o t h e "public
i n t e r e s t " and such agreement i s o f t e n i n v a l i d a t e d thereby.                     See:
57 Am J u r 2d, Negligence, 524, p. 368; Anno. 175 A.L.R.                                      8 , 53, pp.
14,15; Tunkl v. Regents of t h e U n i v e r s i t y of C a l i f o r n i a , 60 Cal.2d
92, 32 Cal.Rptr.               33, 383 P.2d 441, 6 ALR3d 693.                       A good statement
of t h i s g e n e r a l p r o p o s i t i o n and i t s scope i s found i n Anno. 6 ALR.3d


           "The g e n e r a l r u l e i s t h a t persons may n o t
           c o n t r a c t a g a i n s t t h e e f f e c t of t h e i r own
           n e g l i g e n c e and t h a t agreements which a t t e m p t
           t o do so a r e i n v a l i d . However, i t i s n o t t r u e
           t h a t anp agreement of t h i s kind i s void a s
           a g a i n s t p u b l i c p o l i c y . Whether a person can
           r e l i e v e himself by agreement from t h e d u t i e s
           a t t a c h i n g a s a m a t t e r of law t o a l e g a l r e l a -
           t i o n s h i p c r e a t e d by c o n t r a c t between himself
           and a n o t h e r person, i s a m a t t e r of some d i f f i -
           c u l t y . The conclusion has been reached t h a t
           even under t h e view t h a t a person may, under
           some circumstances, c o n t r a c t a g a i n s t t h e per-
           formance of such d u t i e s , he cannot do s o where
           e i t h e r (1) t h e i n t e r e s t of t h e p u b l i c r e q u i r e s
           t h e performance of such d u t i e s , o r ( 2 ) because
           t h e p a r t i e s do n o t s t a n d upon a f o o t i n g of equal-
           i t y , t h e weaker E a r t y i s compelled t o submit t o
           the stipulation.
           Attempts by f a i r a s s o c i a t i o n s t o deny r e s p o n s i b i l i t y o r
l i a b i l i t y f o r damages t o o r l o s s of a r t i c l e s d e l i v e r e d f o r e x h i -
b i t i o n on t h e b a s i s of e x c u l p a t o r y c l a u s e s i n c o n t r a c t s o r f a i r
r e g u l a t i o n s have c o n s i s t e n t l y been denied e f f e c t i v e n e s s a s a g a i n s t
a showing of negligence.                      Anno. 139 A R 931; Kay County Free F a i r
                                                         L
Asso. v. Martin, 190 Okla. 225, 122 P.2d 393; French Republic v.
w o r l d ' s Columbian E x p o s i t i o n , 83 F. 109, r e v e r s e d on o t h e r grounds
9 1 F. 64.        This a p p l i e s e q u a l l y t o i n j u r y t o animals, Moeran v.
New York P o u l t r y , Pigeon and P e t Stock Asso.(loss of c a t e n t e r e d
i n a p e t show) 59 N.Y.S.               584; C o l t a r t v. Winnipeg I n d u s t r i a l
E x h i b i t i o n ( l o s s of dog by d i s e a s e c o n t r a c t e d from o t h e r e n t r i e s
i n dog show) 17 Western Law Reporter 372, a p p e a l denied i n 4
Dominion Law Reports 108.
           D i r e c t i n g our a t t e n t i o n t o Montana law, we n o t e an express
p u b l i c p o l i c y of t h i s s t a t e t o f i x r e s p o n s i b i l i t y f o r damage
t o person o r p r o p e r t y upon t h o s e who f a i l t o e x e r c i s e o r d i n a r y
care or s k i l l .        S e c t i o n 58-607, R.C,M.           1947, provides:
            II
             Every one i s r e s p o n s i b l e , n o t o n l y f o r t h e r e s u l t
           of h i s w i l l f u l a c t s , b u t a l s o f o r a n i n j u r y occasioned
           t o a n o t h e r by h i s want of o r d i n a r y c a r e o r s k i l l i n
           t h e management of h i s p r o p e r t y o r person, except s o
           f a r a s t h e l a t t e r h a s , w i l l f u l l y o r by want of o r d i n a r y
           c a r e , brought t h e i n j u r y upon h i m s e l f . The e x t e n t of
           l i a b i l i t y i n such c a s e s i s d e f i n e d by t h e t i t l e on
           compensatory r e l i e f . I I
The purpose of t h i s s t a t u t e i s twofold:                     (1)     To f i x primary
r e s p o n s i b i l i t y and l i a b i l i t y on t h e t o r t f e a s o r whose conduct
occasioned t h e l o s s o r i n j u r y , and (2) t o make t h e v i c t i m whole.
           S e c t i o n 13-801(2), R.C.M.              1947, d e f i n e s i l l e g a l c o n t r a c t s
a s those:
           "Contrary t o t h e p o l i c y of e x p r e s s law, though
           n o t expressly prohibited."
            S e c t i o n 49-105, R.C.M.           1947, provides:
           "Any one may waive t h e advantage of a law i n -
           tended s o l e l y f o r h i s b e n e f i t . But a law e s -
           t a b l i s h e d f o r a p u b l i c reason cannot be c o n t r a -
           vened by a p r i v a t e agreement. I I
           I n our view t h e foregoing s t a t u t e s a r e broad enough t o
r e n d e r i l l e g a l any e x c u l p a t o r y c l a u s e o r r e l e a s e r e l i e v i n g a
p o t e n t i a l t o r t f e a s o r from a l l l i a b i l i t y f o r f u t u r e n e g l i g e n t
conduct where such c l a u s e o r r e l e a s e i s c o n t r a r y t o p u b l i c p o l i c y
o r against the public i n t e r e s t .
           A d i s t i n c t i o n must be observed btween e x c u l p a t o r y c l a u s e s ,
r e l e a s e s , o r d i s c l a i m e r s of l i a b i l i t y i n c o n t r a c t s on t h e one hand;
and indemnity agreements, "hold harmless'' agreements, indemnity
bonds or insurance on the other.     The former deny the victim any
redress by cancelling liability altogether, while the latter
leave liability unimpaired but shift the ultimate incidence of
the loss to others.     The public policy distinctions between the
two types are illustrated in this excerpt from Diamond Crystal
Salt Company v, Thielman, (CCA 5 1968), 395 F.2d 62, 65:
            Appellants seek to compare the I release' here
           11

           involved to a contract of liability insurance.
          There is obviously no comparison. The law allows
           one to purchase liability insurance as a matter
           of sound public policy. Such insurance is a con-
           tract of indemnity whereby a person may be indemni-
           fied for liability arising from his own negligence.
          The first and most obvious distinction is that such
          contracts involve the legal relations of three
                                                    -- - dis-
           persons rather than just two. The significant - -
           tinction however, is that such contracts attempt
          - - - J -         -
           to guarantee that the person injured as a proximate
          result of the -negligence of the insured will be com-
          pensated for such injuries, whereas enforcement of
           the contract in the instant case would have just the
          --
           -           --..
                         .
                             --
           opposite result of denying an injured person the
          right- - be compensated for injuries proximate1
                    to
          - by anotheFs negligence. " (Emphasis addez)
          caused -                                          .
          For an extensive discussion of the differences and dis-
tinctions between exculpatory clauses and indemnity agreements
see Jamison v. Ellwood Consoltdated Water Company, (CCA 3, 1970)


          Unlike exculpatory clauses and releases, ordinarily
1I
     Contracts of indemnity purporting to relieve one from the results
of his failure to exercise ordinary care are not contrary to
public policy."     General Accident Fire & Life Assurance Corp. v.
Smith & Oby Co., (CCA 6 1959) 272 F.2d 581, 77 ALR2d 1134,1139.
The case of Ryan Mercantile Co. v. Great Northern Ry. Co., (D.C.
Mont. 1960) 186 F.Supp. 660, aff'd (CCA 9, 1961), 294 F.2d 629,
furnishes an example of a valid indemnity agreement between land-
lord and tenant concerning injuries to third persons on the leased
premises, including a requirement that the tenant carry liability
insurance for the landlord's protection.     Ryan is clearly dis-
tinguishable from the instant case on this basis, among others.
t
       Our ultimate inquiry here then is whether the 11release"
is contrary to public policy or against the public interest and




                               C+
accordingly invalid and unenforceable.
       We hold the County is precluded from disclaiming liability
by virtue of the r e h e when performing an act in the public
interest.   This principle is recognized in Restatement, Contracts,
$575, providing in pertinent part:

       " 1 A bargain for exemption from liability
        ()
       for the consequences *
       illegal if


       "b
        ()
                               * of negligence is

             one of the parties is charged with a
       duty of public service, and the bargain re-
       lates to negligence in the performance of any
       part of its duty to the public, for which it
       has received or been promised compensation.I I
       This rule is also recognized as the majority holding in
the United States in Tunkl v. Regents of the University of Cali-
fornia, 60 Cal.2d 92, 32 Cal.Rptr. 33, 383 P.2d 441, 6 ALR3d 693,
where a more definitive test of "public interest" was propounded.
There a contract was signed by a patient upon admission to de-
fendant's nonprofit charitable hospital which purported to release
the hospital from liability for negligent acts of its employees.
The California Supreme Court held the contract invalid because
it affected the public interest.     The Court went on to state that
the "public interest" factor will invalidate an exculpatory clause
where some or all of the following characteristics are present:
       1. It concerns a business of a type generally suitable
for public regulations;
       2.   The party seeking exculpation is engaged in performing
a service of great importance to the public, which is often a
matter of practical necessity for some members of the public;
       3.   The party holds himself out as willing to perform this
service for any member of the public who seeks it, or at least
for any member coming within certain established standards;
       4. As a result of the essential nature of the service,
in the economic setting of the transaction, the party in invoking
e x c u l p a t i o n possesses a d e c i s i v e advantage of b a r g a i n i n g s t r e n g t h
a g a i n s t any member of t h e p u b l i c who seeks h i s s e r v i c e s ;
            5.     I n e x e r c i s i n g a s u p e r i o r b a r g a i n i n g power, t h e p a r t y
c o n f r o n t s t h e p u b l i c w i t h a s t a n d a r i z e d adhesion c o n t r a c t of
e x c u l p a t i o n and makes no p r o v i s i o n whereby a person may pay ad-
d i t i o n a l r e a s o n a b l e f e e s and o b t a i n p r o t e c t i o n a g a i n s t n e g l i g e n c e ;
and
            6.     A s a r e s u l t of t h e t r a n s a c t i o n , t h e person o r p r o p e r t y

of t h e purchaser i s placed under t h e c o n t r o l of t h e p a r t y t o be
e x c u l p a t e d , s u b j e c t t o t h e r i s k of c a r e l e s s n e s s by t h e l a t t e r .
            A m a j o r i t y , and a r g u a b l y a l l , of t h e s e t e s t s a r e m e t i n
the i n s t a n t case.            Where, a s h e r e , t h e County i s performing a
p u b l i c s e r v i c e , u n d e r w r i t t e n i n p a r t by p u b l i c funds, i t i s charge-
a b l e w i t h u s i n g o r d i n a r y c a r e i n t h e i n t e r e s t of p u b l i c s a f e t y
and a r e l e a s e c l a u s e exempting i t from l i a b i l i t y f o r n e g l i g e n c e i s
c o n t r a r y t o p u b l i c p o l i c y , a g a i n s t t h e p u b l i c i n t e r e s t and t h e r e f o r e
i n v a l i d and unenforceable.                 I n our view t h e f a c t t h a t p l a i n t i f f s
h e r e w e r e e x h i b i t o r s r a t h e r than s p e c t a t o r s r e n d e r s t h i s p r i n c i p l e
no l e s s a p p l i c a b l e .
            D i r e c t i n g our a t t e n t i o n t o t h e second ground contained i n
d e f e n d a n t s ' amended motion f o r a new t r i a l , v i z . a c c i d e n t o r s u r -
p r i s e which o r d i n a r y prudence could n o t have guarded a g a i n s t ,
defendants have two c o n t e n t i o n s :                (1) t h a t p l a i n t i f f s ' proof i n
m i d t r i a l tending t o show t h a t c a r e , custody, and c o n t r o l of t h e
h o r s e s was i n t h e county, suddenly placed t h e a t t o r n e y f o r one of
t h e County's i n s u r e r s i n a p o s i t i o n adverse t o t h e County, e f f e c t i v e l y
d e p r i v i n g t h e County of i t s s u b s t a n t i a l r i g h t t o r e p r e s e n t a t i o n
by c o u n s e l , and (2) t h e d i s t r i c t c o u r t ' s d e n i a l of admission i n
evidence of d e f e n d a n t s ' premium book c o n t a i n i n g t h e r u l e s and
r e g u l a t i o n s of t h e f a i r prevented defendants from having t h e complete
t r a n s a c t i o n between t h e p a r t i e s w i t h r e s p e c t t o custody and respon-
s i b i l i t y f o r t h e h o r s e s placed b e f o r e t h e j u r y .

            I n analyzing t h e County's f i r s t c o n t e n t i o n , t h e background
and e v e n t s must be understood.
           The c o n t r o l l i n g circumstances a r e reasonably c l e a r :               A t the

time of t h e l o s s t h e County was i n s u r e d w i t h two c a r r i e r s , Phoenix
and Northwestern.                The Phoenix p o l i c y d i d n o t cover l o s s e s t o
              II
property           i n t h e c a r e , custody and c o n t r o l of t h e named insured".
The Northwestern p o l i c y had no such e x c l u s i o n , b u t d i d have a
$25,000 d e d u c t i b l e p r o v i s i o n , From t h e i n c e p t i o n of t h e l o s s each
company had a s e p a r a t e a t t o r n e y providing a defense t o Missoula
County f o r claims a r i s i n g from t h e f a i r g r o u n d s f i r e of August 24,
1967.
           O October 4 , 1968, t h e County was n o t i f i e d by Phoenix
            n

t h a t i t s p o l i c y might n o t provide coverage f o r t h e l o s s because
of e x c l u s i o n from coverage of p r o p e r t y "in t h e c a r e , custody and
c o n t r o l of t h e insured".          Through t h e p l e a d i n g s t a g e and a l l pre-
t r i a l d i s c o v e r y a s w e l l a s t h e t r i a l i t s e l f , t h e County was aware
t h a t t h e Phoenix p o l i c y might n o t provide coverage f o r t h e l o s s
b u t chose n o t t o a s s o c i a t e o t h e r counsel t o r e p r e s e n t i t s i n t e r e s t s
i n this potential conflict.                   I n t h e middle of t h e t r i a l , testimony
was i n t r o d u c e d on b e h a l f of p l a i n t i f f s t e n d i n g t o prove t h a t c a r e ,
custody and c o n t r o l of p l a i n t i f f s ' h o r s e s was i n f a c t i n t h e
County t h e r e b y b r i n g i n g t h e Phoenix p o l i c y e x c l u s i o n i n t o play.
Hence t h e l e t t e r of May 1 9 , 1971, from Phoenix t o t h e County
                           II
a d v i s i n g of t h e    new development",           i.e.   i n t r o d u c t i o n o f evidence
i n d i c a t i n g t h e County's custody of t h e h o r s e s and b r i n g i n g t h e
Phoenix e x c l u s i o n i n t o o p e r a t i o n .
           This was no s u r p r i s e t h a t r e a s o n a b l e prudence could n o t have
guarded a g a i n s t .         The County was warned of t h e e x c l u s i o n and t h e
p o s s i b i l i t y of noncoverage almost two and one-half y e a r s b e f o r e
trial.      The i s s u e was presented i n t h e pleadings and p r e t r i a l o r d e r ,
The County was a l s o r e p r e s e n t e d throughout by counsel f o r North-
w e s t e r n , which had no such e x c l u s i o n i n i t s p o l i c y .
           Defendants' second c o n t e n t i o n i s l i k e w i s e w i t h o u t m e r i t .
The s i g n i f i c a n c e of t h e premium book t o defendants l i e s i n t h e
r u l e s and r e g u l a t i o n s t h e r e i n w i t h r e s p e c t t o possession and custody
of t h e h o r s e s s t a b l e d on t h e f a i r g r o u n d s and on t h e i s s u e of bailment.
The premium book also contained exculpatory disclaimers of
liability for losses to animals by the County.    The disclaimers
were repeatedly refused admission in evidence on the same basis
that the release in the entry blank was denied admission in evi-
dence.    At no time did the County offer in evidence the rules
and regulations of the fair without the inadmissible exculpatory
disclaimers.   As the offered exhibit as a whole was inadmissible
because of the tainted exculpatory disclaimers therein, the dis-
trict court was correct in refusing its admission.    How this
ruling could surprise defendants in midtrial and affect their
defense of contributory negligence which was pleaded and sovereign
immunity which was not escapes us.
         The third ground for granting a new trial contained in
defendants' amended motion alleges excessive damages awarded by
the jury by reason of passion and prejudice.     Defendants argue
the testimony of plaintiffs' value witnesses is all tainted by
personal acquaintance and interest in the outcome of the litigation.
         The various witnesses who testified concerning the value
of the horse Jule Bar expressed opinions ranging from a high of
$105,000 to a low of $7,500.   The jury brought in an award of
$79,650 for Jule Bar.   The amount of this verdict is not so grossly
out of proportion to the loss as to shock the conscience and
authorize our intervention.    On the contrary, it is supported by
substantial credible evidence of a number of witnesses giving
the basis and reasons for their respective valuations.    Any interest
some of them may have had in the outcome of the litigation by
reason of personal relationships, prior ownership, or otherwise,
was fully brought out on cross-examination. Under such circum-
stances the amount to be awarded as damages was properly left to
the jury.    Franck v. Hudson, 140 Mont. 480, 373 P.2d 951; Panisko
v. Dreibelbis, 113 Mont. 310, 124 P. 2d 997.
         The fourth ground assigned by defendants as authorizing a
new trial was insufficiency of the evidence to justify the verdict.
Defendants contend t h a t t h e testimony of F i r e Marshal F i t e t h a t
t h e f i r e was caused by a fireworks d i s p l a y a t t h e                    fairgrounds
was based on c o n j e c t u r e and s u s p i c i o n r a t h e r than s u b s t a n t i a l
evidence.         W have examined h i s testimony and f i n d t h a t i t con-
                   e
t a i n s s u b s t a n t i a l c r e d i b l e evidence s u f f i c i e n t t o s u p p o r t a
f i n d i n g by t h e j u r y t h a t t h e f i r e was caused by t h e f i r e w o r k s .
           The f i f t h ground on which defendants sought a new t r i a l
was e r r o r s i n law o c c u r r i n g a t t h e t r i a l and excepted t o by de-
fendan t s   .
           Defendants f i r s t contend t h a t t h e i r motion f o r summary
judgment a t t h e commencement of t h e t r i a l was e r r o n e o u s l y denied
i n t h a t p l a i n t i f f s admitted they were n o t aware of t h e e x a c t
cause of t h e f i r e and p l a i n t i f f s ' pleadings d i d n o t b r i n g t h e
c a s e w i t h i n t h e d o c t r i n e of r e s i p s a l o q u i t u r .   Suffice it t o
s a y t h a t whether n o r n o t p l a i n t i f f s knew t h e e x a c t cause of t h e
f i r e i s immaterial t o t h e i r a l l e g a t i o n t h a t t h e County was n e g l i g e n t
i n f a i l i n g t o provide adequate f i r e p r o t e c t i o n .
           Second, defendants contend t h e d i s t r i c t c o u r t committed
r e v e r s i b l e e r r o r i n refusing t o declare a m i s t r i a l during v o i r
d i r e examination of p r o s p e c t i v e j u r o r s by p l a i n t i f f s ' counsel.
Tvo q u e s t i o n s were asked of t h e panel.                  The f i r s t q u e s t i o n i n -
q u i r e d a s t o whether any of t h e panel were s t o c k h o l d e r s , o f f i c e r s ,
a g e n t s o r employees "of an i n s u r a n c e company engaged i n t h e
c a s u a l t y i n s u r a n c e business".       There was no o b j e c t i o n t o t h i s
q u e s t i o n by defendants; no p r o s p e c t i v e .juror i n d i c a t e d he was.
The second q u e s t i o n simply broadened t h e scope of t h e o r i g i n a l
q u e s t i o n t o i n c l u d e members of t h e p r o s p e c t i v e j u r o r s ' immediate
families.         A t t h i s p o i n t defendants moved f o r a m i s t r i a l on t h e
b a s i s o f both q u e s t i o n s , contending t h a t t h e q u e s t i o n s were n o t
l i m i t e d t o t h e p a r t i c u l a r i n s u r a n c e company t h a t was a p a r t y
p l a i n t i f f i n t h e c a s e and t h a t p a r t i c u l a r i n s u r a n c e company was
n o t a c a s u a l t y i n s u r a n c e company b u t a m a t e r i a l damage c a r r i e r .
The t r i a l c o u r t denied t h e motion f o r m i s t r i a l b u t advised counsel
" t h a t t h e r e can be no more g e n e r a l q u e s t i o n s on insurance" b u t
that "if you want to ask questions concerning the specific company
which is a party plaintiff, I will permit it."    The record discloses
no further questions concerning insurance.
       As a general rule if counsel acts in good faith, he may
question prospective jurors on voir dire respecting their interest
in, or connection with liability insurance companies.     See: Anno.
4 ALR2d 761,792, et.seq. for an exhaustive listing of authorities
in support.   The rationale behind this general rule as indicated
by these cases is that every litigant is entitled to a fair and
impartial jury; that to secure this right, counsel for a litigant
is entitled to question prospective jurors for the purpose of
determining any bias or prejudice on their part; that one of the
sensitive areas of juror bias and prejudice relates to the existence
or nonexistence of insurance, particularly liability insurance;
and accordingly counsel for a litigant is entitled to a reasonable
latitude in voir dire examination to expose any such bias or pre-
judice on the part of a prospective juror and to enable a litigant
intelligently to exercise his challenges, limited only by considera-
tions of good faith.
       Such rule and its rationale become compelling in a case
where an insurance company is a named party to the litigation.
Montana, inferentially at least, observes the distinction with
respect to voir dire examination of prospective jurors in cases
involving an insurance company as a party and those cases in which
it is not. See: Meinecke v. Intermountain Transp, Co., 101 Mont.
315, 55 P.2d 680; Wilson v. Thurston Co,, 82 Mont. 492, 267 P. 801.
The cases cited and quoted by defendants (Avery v. City of Anaconda,
149 Mont. 495, 428 P.2d 465; ~ ' ~ o o d g e McCann, 151 Mont. 353,
                                         v.
443 P.2d 747) are distinguishable on this basis and accordingly
inapplicable to the instant case.
       The fact that the two questions were not limited to plaintiff
insurance company, but covered any insurance company engaged in the
casualty insurance business is not significant in this case.     Although
technical usage within the insurance industry may distinguish between
a c a s u a l t y insurance company and a m a t e r i a l damage c a r r i e r , t h e
term i n common usage has a generic meaning encompassing both.
Where t h e r e f e r e n c e t o insurance leaves i n doubt whether t h e
r e f e r e n c e i s t o l i a b i l i t y insurance o r t o p l a i n t i f f ' s o r defendant's
insurance, c o u r t s a r e i n c l i n e d t o regard t h e r e f e r e n c e t o insurance
a s r e l a t i v e l y harmless.    4 ALR2d 819 and cases c i t e d t h e r e i n .
           I n our opinion t h e circumstances of t h i s c a s e simply
i n d i c a t e a good f a i t h e f f o r t by counsel f o r p l a i n t i f f s t o i n q u i r e
i n t o a l e g i t i m a t e a r e a of concern by two general questions t o the
panel a s a whole.          A s such t h i s matter f u r n i s h e s no ground f o r a
new t r i a l .
           Defendants next contend t h e t r i a l c o u r t ' s r u l i n g permitting
F i r e Marshal F i t e t o t e s t i f y a s an e x p e r t witness on t h e cause of
t h e f i r e a f t e r repeated assurances by p l a i n t i f f s ' counsel t h a t
they had no e x p e r t witness on t h e cause of t h e f i r e was e r r o r ,
which was n o t cured by t h e continuance granted defendants t o m e e t
t h i s proof.     The t r i a l judge adequately protected t h e r i g h t s of
t h e County by g r a n t i n g i t a r e c e s s from May 18 t o May 26 f o r t h e
purpose of securing r e b u t t a l testimony and preparing f o r c r o s s -
examination of F i r e Marshal F i t e .             P l a i n t i f f s ' expert was deposed
by both counsel f o r t h e County; t h e i r cross-examination of p l a i n -
t i f f s ' expert was thorough and complete; they obtained a r e b u t t a l
witness with outstanding q u a l i f i c a t i o n s who c o n t r a d i c t e d p l a i n t i f f s '
expert a s t o t h e cause of t h e f i r e ; and, t h e County d i d n o t f u r t h e r
complain t o t h e c o u r t .      Accordingly t h e t r i a l judge d i d n o t abuse
h i s d i s c r e t i o n i n permitting F i r e Marshal F i t e t o t e s t i f y a s an
e x p e r t witness on t h e cause of t h e f i r e .          Wolfe v. Northern Pac.
Ry. Co., 147 Mont. 29, 409 P.2d 528.
          Next defendants contend t h e d i s t r i c t c o u r t e r r e d i n r u l i n g
t h a t defendants could n o t i n q u i r e of p l a i n t i f f 3 value witness
Parker a s t o t h e p r i c e he paid f o r Sugar Bars, t h e s i r e of J u l e Bar.
The d i s t r i c t c o u r t refused t h e testimony a f t e r determining t h a t
t h e Sugar Bars s a l e was n o t a comparable market s a l e .                   W e f i n d no
e r r o r here.
       Defendants assign the trial court's permitting Fire Marshal
Fite to testify as an expert witness on the possible or probable
cause of the sawdust fire was error.    An expert witness may be
qualified by professional, scientific or technical training, or
have practical experience in some field or activity conferring
upon him a special knowledge not shared by mankind in general, and
one who has been engaged for a reasonable time in a particular
profession, trade, or calling will be assumed to have the ordinary
knowledge common to persons so engaged.    Nesbitt v. City of Butte,
118 Mont. 84, 163 P.2d 251.    The opinion of a witness on a material
question of science, art or trade in which he is skilled is admis-
sible in evidence.    Section 93-401-27, R.C.M.   1947. The determina-
tion of the qualification of a skilled or expert witness is a
matter largely within the discretion of the trial judge, and in
the absence of a showing of abuse, ordinarily will not be disturbed.
Graham v. Rolandson, 150 Mont. 270, 435 P.2d 263; Nesbitt v. City
of Butte, supra.
       In the instant case Fire Marshal Fite testified he had
served a total of 17 years as a fireman in the Missoula fire
department, 4 as fire marshal, 4 as assistant fire marshal and 4
years as fire inspector; that he had attended 6 seminars on fire
and arson investigation; he had completed a 100 hour fire and
arson investigation course from Investigating Institute in Chicago;
that he had assisted in planning the state of Montana Arson School
in 1970.   In the schools he had attended he studied fire investi-
gation, arson, explosions, evidence, interviewing witnesses, photo-
graphy, collection and preservation of evidence anddetermination
of origin of fires.   His duties included the investigation of all
fires in which the Missoula fire department had been involved during
his term of employment.    During that time he investigated two saw-
dust fires.   Although his experience with regard to fires relating
to sawdust and shavings was quite limited, we consider it hyper-
technical to require classification of an expert to that extent.
C e r t a i n l y he had g e n e r a l e x p e r i e n c e and s p e c i a l i z e d t r a i n i n g
a s a n e x p e r t i n v e s t i g a t o r of f i r e o r i g i n s t h a t s e t him apa,rt
from t h e layman.            O t h i s b a s i s he was q u a l i f i e d t o t e s t i f y and
                               n
t h e t r i a l judge c o r r e c t l y permitted him t o do so.                      The degree
of h i s q u a l i f i c a t i o n s and t h e weight t o b e given h i s o p i n i o n s
a r e f o r t h e jury.         Graham v. Rolandson, s u p r a ,
           Defendants n e x t contend t h e d i s t r i c t c o u r t committed
e r r o r i n p e r m i t t i n g p l a i n t i f f s t o reopen t h e i r c a s e i n c h i e f f o r
t h e purpose of e s t a b l i s h i n g t h e v a l u e of t h e second h o r s e J u l e ' s
Dandy a f t e r d i s m i s s i n g t h e count r e l a t i n g t o t h a t h o r s e .           The
t r a n s c r i p t shows t h e following r u l i n g :
           "THE COURT: Well, I w i l l g r a n t t h e motion t o d i s m i s s
           t h e count seeking damages f o r J u l e s Dandy f o r t h e
           r e a s o n s s t a t e d , and I w i l l a l s o g r a n t t h e p l a i n t i f f s '
           motion f o r l e a v e t o reopen t h e i r c a s e i n c h i e f a s t o
           damages f o r J u l e s Dandy. 1I
P l a i n t i f f s then c a l l e d p l a i n t i f f B i l l Haynes who t e s t i f i e d t h a t
t h e market value of ~ u l e ' sDandyat t h e time of l o s s was $1,000;
t h e defense then p r e s e n t e d P4r. P e l t z a s a r e b u t t a l w i t n e s s .               The
j u r y r e t u r n e d a v e r d i c t of $1,000 f o r J u l e ' s Dandy.
           W observe t h e e r r o r of which defendants complain was a t
            e
most a t e c h n i c a l e r r o r n o t a f f e c t i n g t h e s u b s t a n t i a l r i g h t s of
t h e p a r t i e s and t h e r e f o r e harmless.           The t r i a l j u d g e ' s i n t e n t i o n
t o permit p l a i n t i f f s t o reopen t h e i r c a s e t o supply an element of
proof they had overlooked was c l e a r and w i t h i n h i s d i s c r e t i o n ,
n o t w i t h s t a n d i n g h i s f a i l u r e t o s p e c i f i c a l l y r e i n s t a t e t h e count
s e e k i n g damages f o r J u l e ' s Dandy.             Had t h e t r i a l judge n o t intended
t o r e i n s t a t e t h e c o u n t , t h e r e would b e no purpose i n p e r m i t t i n g
reopening and proof of v a l u e of J u l e ' s Dandy.                         I n any event i t
f u r n i s h e s no b a s i s f o r g r a n t i n g a new t r i a l .
           Defendants contend t h a t t h e c o u r t ' s r e f u s a l on t h r e e occasions
t o admit t h e "premium book'' c o n t a i n i n g t h e r u l e s and r e g u l a t i o n s
was r e v e r s i b l e e r r o r .    They argue t h a t t h e e n t i r e premium book
should have been admitted i n evidence t o show t h e complete t r a n s -
action       between p l a i n t i f f s and defendants                  entirely aside
from t h e a d m i s s i b i l i t y of t h e e x c u l p a t o r y d i s c l a i m e r of l i a -
b i l i t y contained t h e r e i n .        They p o i n t o u t t h a t t h e r u l e s and
r e g u l a t i o n s i n t h e premium book d i s c l o s e t h a t t h e r e i s no r e q u i r e -
ment t h a t e x h i b i t o r s must apply f o r s t a l l space o r s t a b l e t h e i r
h o r s e s on t h e f a i r g r o u n d s ; t h a t t h e owners of t h e h o r s e s and n o t
t h e F a i r Board were r e s p o n s i b l e f o r t h e c a r e , feeding and s a f e t y
of t h e h o r s e s ; and t h a t t h e r e was no d e l i v e r y of p o s s e s s i o n of
t h e h o r s e s and no acceptance t h e r e o f by t h e F a i r Board and con-
s e q u e n t l y no bailment.
            This i s s u e has been p r e v i o u s l y answered h e r e i n under
d e f e n d a n t s ' c o n t e n t i o n of s u r p r i s e .    W simply r e p e a t t h a t a t no
                                                                   e
time d i d defendants o f f e r t h e r u l e s and r e g u l a t i o n s c o n t a i n e d
i n t h e premium book w i t h o u t t h e i n a d m i s s i b l e e x c u l p a t o r y d i s -
c l a i m e r of l i a b i l i t y s o t h e t r i a l c o u r t ' s r u l i n g t h e r e o n was
correct.
            The f i n a l ground contained i n d e f e n d a n t s ' amended motion
f o r a new t r i a l r e l a t e s t o a l l e g e d misconduct of t h e j u r o r s .
Defendants argue t h a t t h e j u r y adopted t h e forbidden " q u o t i e n t
method" i n a r r i v i n g a t i t s v e r d i c t and p o i n t t o t h e a f f i d a v i t
of j u r o r Charles Johnson i n support.
            This a f f i d a v i t f a l l s f a r s h o r t of e s t a b l i s h i n g a q u o t i e n t
verdict.         The v i c e of a q u o t i e n t v e r d i c t i s a n agreement i n advance
by t h e j u r o r s t o e s t a b l i s h t h e amount of t h e v e r d i c t by t a k i n g
individual juror's                 views a s t o t h e c o r r e c t amount, adding them
t o g e t h e r , and d i v i d i n g by twelve.                 Great Northern Ry. Co. v.
Benjamin, 5 1 Mont. 167, 149 P. 968.                              The v e r d i c t i s n o t o b j e c t i o n a b l e
where t h e r e i s no previous agreement t o b e bound by t h e q u o t i e n t
process. Bracy v. Great Northern Ry. Co., 136 Mont. 65, 343 P.2d
848, c e r t . d e n .    361 U.S. 949, 80 S.Ct. 403, 4 L ed 2d 381.                                  Here,
t h e a f f i d a v i t c o n t a i n s no s t a t e m e n t of an advance agreement n o r
of averaging t h e i n d i v i d u a l j u r o r ' s f i g u r e s .
            For t h e foregoing reasons none of t h e grounds enumerated
i n d e f e n d a n t s ' amended motion f o r a new t r i a l a u t h o r i z e s t h e
g r a n t i n g of a new t r i a l .          Accordingly, t h e o r d e r of t h e t r i a l
c o u r t g r a n t i n g defendants a new t r i a l i s vacated and s e t a s i d e
    and t h e j u r y v e r d i c t i n favor of p l a i n t i f f s i n the t o t a l amount
    of $80,650.00, and t h e judgment entered t h e r e i n a r e r e i n s t a t e d .




                                                           Justice




       1
I                 ' +8~
       \            es    **   -*L
                                     \
               $4          ,
,

           Hon. L. C: Gulbrandson, D i s t r i c t
           Judge, # t t i n g f o r J u s t i c e Wesley
           Castles.